DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2 and 12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and  of prior U.S. Patent No. 11,196,527, hereinafter referred to as ‘527. This is a statutory double patenting rejection.
Regarding claim 2, ‘527 discloses the method according to claim 1, wherein one of the maximum numbers of CCs is provided for DL CCs and another one of the maximum numbers of CCs is provided for UL CCs (See Claim 1).

Regarding claim 12, 527 discloses the UE according to claim 11, wherein one of the maximum numbers of CCsApplication No. : 17/522,4312017-0428-US-Cl; 17ASL953PC01USOIC1Filed: November 9, 2021Page: 4of6 is provided for DL CCs and another one of the maximum numbers of CCs is provided for UL CCs (See Claim 11).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,196,527, hereinafter referred ‘527. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and those of ‘527 are similar in scope.
Regarding claim 1, ‘527 teaches a method of supporting carrier aggregation (CA) and a short transmission time interval (sTTI) in a wireless communication system, performed by a user equipment (UE), the method comprising: 
reporting capability information about maximum numbers of component carriers (CCs) supporting a downlink (DL) and uplink (UL) sTTI length combination on a per-band combination basis (See Claim 1); and 
receiving scheduling information that is scheduled based on the capability information (See Claim 1).  

Regarding claim 2, ‘527 further teaches the method according to claim 1, wherein one of the maximum numbers of CCs is provided for DL CCs and another one of the maximum numbers of CCs is provided for UL CCs (See Claim 1).  

Regarding claim 3, ‘527 further teaches the method according to claim 1, further comprising: 
receiving a DL signal or transmitting a UL signal in a CC supporting at least one DL and UL sTTI length combination configured for the UE among the reported DL and UL sTTI length combinations (See Claim 2).  

Regarding claim 4, ‘527 further teaches the method according to claim 1, wherein the capability information further comprises a processing time supported for each of the one or more reported DL and UL sTTI length combinations (See Claim 3).  

Regarding claim 5, ‘527 further teaches the method according to claim 1, further comprising: 
receiving a CA configuration for fewer CCs than the maximum numbers of CCs (See Claim 4).  

Regarding claim 6, ‘527 further teaches the method according to claim 1, wherein the maximum numbers of CCs is reported independently for each of a CA case and a non-CA case (See Claim 5).  

Regarding claim 7, ‘527 further teaches the method according to claim 1, further comprising: 
receiving information about an sTTI-based CC to be monitored by the UE from a network (See Claim 6).  

Regarding claim 8, ‘527 further teaches the method according to claim 1, further comprising: 
receiving information about a numerology-based CC to be monitored by the UE from a network, when the UE is operating with a predetermined numerology (See Claim 7).  

Regarding claim 9, ‘527 further teaches the method according to claim 1, wherein the maximum numbers of CCs is based on a minimum or maximum processing time assumed for a predetermined sTTI-based operation (See Claim 8).  

Regarding claim 10, ‘527 further teaches the method according to claim 1, wherein the capability information further comprises a maximum number of layers for spatial multiplexing in DL, supported by the UE or a maximum number of layers for spatial multiplexing in UL, supported by the UE (See Claim 9).  

Regarding claim 11, ‘527 teaches a user equipment (UE) for supporting carrier aggregation (CA) and a short transmission time interval (sTTI) in a wireless communication system, the UE comprising: 
a receiver and a transmitter (See Claim 11); and 
a processor configured to control the receiver and the transmitter (See Claim 11), wherein the processor is configured to: 
report capability information about maximum numbers of component carriers (CCs) supporting a downlink (DL) and uplink (UL) sTTI length combination on a per-band combination basis (See Claim 11); and 
receive scheduling information that is scheduled based on the capability information (See Claim 11).  

Regarding claim 13, ‘527 further teaches the UE according to claim 11, wherein the processor is configured to receive a DL signal or transmit a UL signal in a CC supporting at least one DL and UL sTTI length combination configured for the UE among the reported DL and UL sTTI length combinations (See Claim 12).  

Regarding claim 14, ‘527 further teaches the UE according to claim 11, wherein the capability information further comprises a processing time supported for each of the reported one or more DL and UL sTTI length combinations on a per-band basis or per-band combination basis (See Claim 13).  

Regarding claim 15, ‘527 further teaches the UE according to claim 11, wherein the processor is configured to receive a CA configuration for fewer CCs than the maximum numbers of CCs (See Claim 14).  

Regarding claim 16, ‘527 further teaches the UE according to claim 11, wherein the maximum numbers of CCs is reported independently for each of a CA case and a non-CA case (See Claim 15).  

Regarding claim 17, ‘527 further teaches the UE according to claim 11, wherein the processor is configured to receive information about an sTTI-based CC to be monitored by the UE from a network (See Claim 16).  

Regarding claim 18, ‘527 further teaches the UE according to claim 11, wherein the processor is configured to receive information about a numerology-based CC to be monitored by the UE from a network, when the UE is operating with a predetermined numerology (See Claim 17).  

Regarding claim 19, ‘527 further teaches the UE according to claim 11, wherein the maximum numbers of CCs is based on a minimum or maximum processing time assumed for a predetermined sTTI-based operation (See Claim 18).  

Regarding claim 20, ‘527 further teaches the UE according to claim 11, wherein the capability information further comprises a maximum number of layers for spatial multiplexing in DL, supported by the UE or a maximum number of layers for spatial multiplexing in UL, supported by the UE (See Claim 19).

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/13/2022